Citation Nr: 0503924	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability, prior to November 4, 2000.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied an increased rating for the 
veteran's service-connected low back disability, then rated 
as 10 percent disabling.  The veteran perfected a timely 
appeal of this determination to the Board.

In September 2000, the Board remanded this matter for further 
development and adjudication.  

In September 2003, the RO increased the rating for the 
veteran's low back disability to 40 percent disabling, 
effective November 4, 2000.  That same month, the veteran 
requested that the 40 percent rating for his low back 
disability be moved back to June 1998, the date of his claim 
for an increased rating.  In March 2004, the RO continued the 
40 percent evaluation for the low back condition and denied 
the veteran's request for a 40 percent rating for his low 
back prior to November 4, 2000.

The issue of entitlement to an increased rating for a low 
back disability, currently evaluated as 40 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 4, 2000, the veteran's low back 
condition was manifested by persistent low back pain and 
moderate limitation of motion; however, even when pain is 
considered, the veteran's low back condition is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of an evaluation in 
excess of 20 percent disabling.  

2.  There is no evidence in the record prior to November 4, 
2000 indicating that the veteran's condition was severe with 
recurring attacks and intermittent relief, or was manifested 
by severe limitation of motion, listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a low back 
condition, effective June 6, 1998, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59; Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this regard, the RO, in a letter dated in July 2003, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was informed that in order to establish 
entitlement to a increased evaluation for his condition, the 
evidence must show that his service-connected disability had 
worsened.  The veteran was also informed of the types of 
evidence VA would assist him in obtaining, and informed that 
relevant evidence could consist of medical records and 
medical examinations.  Moreover, the RO informed the veteran 
that he should submit to VA medical evidence or records not 
in the possession of a Federal department or agency that he 
wished to be considered in the processing of his claim.  

By way of a November 1998 rating decision, a February 1999 
Statement of the Case, and September 2003 and March 2004 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the denial 
of the claim.  These documents, as well as the RO's July 2003 
letter to the veteran, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above, the Board finds that the RO 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
the VCAA notice).  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (VCAA notice to be given prior to initial 
unfavorable AOJ decision, however no nullification is 
mandated; rather, appellant has right to content-complying 
notice and proper subsequent VA process).  In this context, 
it is well to observe that the VCAA requires only that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA examination reports and records, and statements submitted 
by the veteran and his representative in support of his 
claim.  In this regard, the Board notes that the veteran 
supplied the RO with authorizations for, and cooperated with 
the RO in developing and attempting to retrieve medical and 
treatment records from physicians and medical facilities 
identified by the veteran.  A review of the record reflects 
that the RO undertook reasonable development with respect to 
each request and that the veteran was apprised of the search 
results.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability, prior to November 4, 2000.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is generally of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In August 1971 the RO granted service connection for the 
veteran's low back condition evaluated as 10 percent 
disabling under Diagnostic Code 5295, effective June 4, 1971.  
In June 1998, the veteran filed a claim of entitlement to an 
increased rating for his back condition.  After denying the 
claim for increase in November 1998, the RO, in a September 
2003 Supplemental Statement of the Case, increased the 
evaluation of this condition to 40 percent disabling, 
effective November 4, 2000.  In September 2003, the veteran 
requested that the 40 percent evaluation for his low back 
disability be moved back to June 1998, the date of his claim 
for increase, instead of November 4, 2000.

Under Diagnostic Code 5295, in effect prior to November 4, 
2000, a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's disability may also be evaluated under 
Diagnostic Code 5292, in effect prior to November 4, 2000, 
which provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

And finally, Diagnostic Code 5293, in effect prior to 
November 4, 2000, provides for a 10 percent evaluation for 
intervertebral disc syndrome where the disability is mild; a 
20 percent evaluation is warranted where the disability is 
moderate with recurring attacks; a 40 percent evaluation is 
warranted where the disability is severe with recurring 
attacks and intermittent relief; and a 60 percent evaluation 
is warranted where the disability is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.

In this case, the medical evidence in the record prior to 
November 4, 2000 consists of two reports dated in August 1998 
and December 1998, and a formal VA examination dated in 
August 1998.  The August and December medical reports note 
that the veteran's condition at that time was characterized 
by spinal dysfunction and myloligamentous abnormality with 
resulting need for periodic care.  The reports also noted 
that the veteran's response to treatment had been favorable.  
The veteran suffered abnormal mobility and muscular 
malfunction.  His physician stated that the veteran's 
condition was degenerative in nature and would require 
periodic treatment to maintain his ability to function in 
work and perform his activities of daily living.  

In August 1998 the veteran was afforded a VA examination in 
connection with his claim.  The examiner found that the 
veteran suffered persistent low back pain on and off since 
service.  Upon examination, the veteran was found to have a 
range of motion of the lumbar spine of 60 degrees forward 
flexion and 10 degrees extension.  Normal range of motion for 
the low back is 90 degrees flexion and 30 degrees extension.  
The examiner found no palpable muscle spasm and no evidence 
of mass.  The veteran was diagnosed with spondylolisthesis, 
grade I of the L5/S1 junction, and degenerative disease 
involving L4/L5.

Based on the foregoing, the Board finds that the veteran's 
condition prior to November 4, 2000 more nearly approximates 
a schedular evaluation of 20 percent under Diagnostic Code 
5292.  In this regard, the Board notes that the veteran was 
found in August 1998 to have range of motion of the lumbar 
spine of 60 degrees forward flexion and 10 degrees extension.  
This more nearly approximates moderate limitation of motion 
for purposes of Diagnostic Code 5292, and therefore an 
increase to 20 percent disabling from the date of the 
veteran's claim for an increased rating, in June 1998, is 
warranted.  

The evidence, however, does not support an increase in excess 
of 20 percent under Diagnostic Code 5292, or Diagnostic Codes 
5293 and 5295.  Specifically, there is no evidence in the 
record indicating that the veteran's condition prior to 
November 4, 2000 was severe with recurring attacks and 
intermittent relief, or was manifested by severe limitation 
of motion, listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion. 

Additionally, the Board has also considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an evaluation 
in excess of 20 percent disabling may be warranted prior to 
November 4, 2000.  Here, the record contains no indication 
that the veteran suffered from flare-ups or additional 
impairment that may warrant a finding of additional 
functional loss beyond that shown.  And there is no 
indication of additional impairment of his back caused by 
pain, weakness or related factors.  Therefore, the Board 
holds that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

Finally, the record does not establish that the schedular 
criteria prior to November 4, 2000 are inadequate to evaluate 
the veteran's disabilities so as to warrant assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disability has resulted in marked interference with 
employment.  In addition, there is no showing that his 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for a low back 
disability, effective June 6, 1998, is granted.


REMAND

Also before the Board is the appellant's claim of entitlement 
to an evaluation in excess of 40 percent for his service-
connected low back disability.  For the reasons set forth 
below, this claim must be remanded for further development 
and adjudication.

Initially, the Board observes that, following the RO's 
issuance of the September 2003 Supplemental Statement of the 
Case, the Board obtained additional medical evidence 
pertinent to the veteran's claim for an increased rating for 
his service-connected low back disability.  In such a 
situation, the law requires that the RO initially consider 
this evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 19.31, 19.37 (2003).  This case must therefore be 
remanded.

In addition, the Board notes that there have been significant 
changes in the pertinent rating criteria since the Board's 
September 2000 remand and since the most recent VA 
examination in September 2003.  Specifically, the criteria 
for evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  And 
the criteria for evaluating diseases and injuries of the 
spine were amended effective September 26, 2003.  See 68 Fed 
Reg. 51454-51458 (August 27, 2003) (listing the new criteria 
under Diagnostic Codes 5235-5243, with Diagnostic Codes 5237 
and 5243 now embodying the revised provisions of the former 
Diagnostic Codes 5292, 5293, and 5295).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To date, however, while the veteran was 
notified of the newly enacted provisions of Diagnostic Codes 
5235-5243 in the March 2004 Supplemental Statement of the 
Case, the veteran has not been notified of the September 2002 
changes.  Moreover, the veteran's VA spine examination in 
September 2003 was performed prior to the September 2003 
changes and therefore did not sufficiently addressed the 
symptomatology contemplated by these revisions.  As such, 
further development, in the form of a new VA examination, and 
adjudication of the veteran's claim under the prior and 
revised diagnostic criteria is warranted.  

In addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  Upon re-
examination, these factors should also be addressed.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him for his low 
back problems since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's low back 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the veteran's low back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria that 
became effective on September 23, 2002, 
and September 26, 2003.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


